Ford, Judge:
This action is a companion case to Libbey Glass, Division of Owens-Illinois, Inc. v. United States, 9 CIT 31, Slip Op. 85-8, decided concurrently herewith. The present case is based upon an entry liquidated on April 6, 1984 at the port of Savannah, Georgia.
It appears this entry covered a seven-piece salad bowl set, described on the summons as "Diamant Cavalier” glassware. In addition the entry covered an eighteen-piece set of "Caprice” glassware, containing six glasses each of Qh ounce juice, 10J4 ounce "on the rocks” and 13 ounce "beverage”.
Plaintiff concedes the 10/2 ounce and 13 ounce sizes above are redundant since they are covered by the companion case and should - be severed and dismissed. ' !
Defendant contends the remaining merchandise, the salad bowl set and the &k ounce juice glass should be dismissed on the grounds the Court lacks jurisdiction over the merchandise since it was not covered by the petition. The salad bowl set and juice glasses are accordingly dismissed for the reasons set forth in Slip. Op. 85-8, decided concurrently.
Accordingly, it is hereby
Ordered that this action be, and the same hereby is, dismissed.